El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
Este es nn recurso de apelación interpuesto contra una orden desestimando una moción en solicitud de nuevo juicio. La moción está basada en tres fundamentos.
1. Accidente y sorpresa que la prudencia ordinaria no pu-do prevenir.
2. Nuevas pruebas descubiertas que se alegan ser impor-*340tantes para el apelante y que a pesar de razonables diligen-cias no pudieron descubrirse y presentarse en el juicio.
3. Porque la prueba presentada por el demandante es- in-suficiente para justificar una sentencia a su favor, siendo ésta contraria a la ley.
Esta moción, según se alega, se funda en el artículo 223 del Código de Enjuiciamiento Civil, y en ella se tace refe-rencia a declaraciones juradas presentadas, a las órdenes y legajos del pleito, a las minutas de la corte y a una exposición del caso.
El 29 de abril pasado fué desestimada esta moción por la corte sentenciadora, dictándose una orden a ese efecto. Contra esta orden es que se fia interpuesto el presente recurso-de apelación.
En su alegato, el apelante basa su moción en solicitud de nuevo juicio en los apartados 2, 3 y 5 del articulo 221 del Có-digo de Enjuiciamiento Civil, los cuales, al exponer las cau-sas por las cuales pueden concederse nuevos juicios, dicen lo siguiente:
“2. Accidente o sorpresa que la ordinaria prudencia no hubiere podido prevenir.
“3. Descubrimiento de nuevas pruebas que sean importantes para la parte solicitante, las cuales a pesar de razonables diligencias, no pudo descubrir y presentar en el juicio.
' “5. Insuficiencia de la prueba para justificar la sentencia o de-cisión, o que ésta fuere contraria a la-ley.”
No se hace ningún esfuerzo por el abogado, en su alegato,, para ajustarse a la regla 42 del reglamento de este tribunal, que dice así:
“Dentro de diez días después de haberse presentado a este tribunal la copia de los autos, el letrado defensor del recurrente, presentará. - al tribunal un alegato por duplicado, impreso o escrito en maquinilla, que contendrá una relación fiel y concisa de la causa tal como consteen los autos; así como una exposición de los errores en que funda su recurso, y además de esto, cumplirá con la Ley de Enjuiciamiento-actualmente en vigor.”
*341Esta sería una razón suficiente para rehusar el seguir con-siderando el recurso presentado. Pero puesto que el error-de la corte inferior que probablemente el apelante alegaría con-sistiría en desestimar la moción solicitando nuevo' juicio, pa-saremos por alto la omisión de consignar en su alegato un señalamiento de errores, con la amonestación, “váyase y no peque más, ” y procederemos a considerar las diferentes ma-terias según bán sido presentadas.
1. En cuanto a la sorpresa del demandado por la prueba presentada a favor del demandante, basta decir que- si dicha prueba era pertinente a las cuestiones planteadas por' las alegaciones, el demandado no tuvo oportunidad para ser sor-prendido ; y si la prueba no era pertinente a dichas cuestiones, el demandado ha debido oponerse a su presentación por esta causa, y, de admitirse, a pesar de su oposición, debió haber reservado el punto por medio de la debida excepción, para ser considerado en la apelación por este tribunal. (Armstrong v. Davis, 41 Cab, 499.)
El accidente o sorpresa que menciona el estatuto se re-' fiere a asuntos completamente diferentes de la admisión o exclusión de prueba, y el apartado segundo del artículo citado no tiene aplicación en este caso. Un caso de sorpresa que estaría comprendido en esa cláusula del estatuto podría pre-sentarse cuando el peticionario ha sido inducido a error por anteriores manifestaciones de un testigo y posteriores decla-raciones del mismo contradiciendo sus manifestaciones. Y de haberse alegado en la moción un motivo suficiente de sor-presa, sería obligación del peticionario probar que semejante sorpresa no procedía de su propia culpa o negligencia; lo que el apelante en este caso, en vista de las contra declaraciones juradas, claramente dejó de hacer.
McLear v. Hapgood, 85 Cal., 557.
Dewey v. Frank Bros. & Co., 62 Cal., 343.
Ferrer v. Home Mutual Ins. Co., 47 Cal., 416.
Brooks v. Douglass, 32 Cal., 210.
Schellhous v. Ball, 29 Cal., 605.
*342Taylor v. Cal. Stage Co., 6 Cal., 229.
Rogers v. Huie, 1 Cal., 429.
2. En cuanto a las pruebas nuevamente descubiertas, la ley está clara en cuanto a que deben ser, en primer lugar, im-portantes para el peticionario, y, en segundo lugar, deben ser, no solamente pruebas nuevamente descubiertas, sino que tam-bién deben ser tales que a pesar de diligencias razonables no pudieron descubrirse y presentarse en el juicio.
Artículo 221 del Código de Enjuiciamiento Civil, Leyes de P. R, 1904, p. 229.
People v. Goitía, 5 P. R R, 253.
Silva v. Salamanca et al., resuelto 12 de junio 1908, y casos citados.
Los beclios en cuanto a la importancia de las pruebas y a que son nuevamente descubiertas y que no pudieron descu-brirse. y presentarse en el juicio a pesar de diligencias razo-nables y que realmente el peticionario practicó tales diligen-cias, deben ser todos expuestos en la moción solicitando nuevo juicio, y también deben probarse mediante declaraciones ju-radas o de otro modo, a satisfacción de la corte, la que posee una discreción amplia para conceder o denegar nuevos juicios por este fundamento.
Viso v. Porto Rico Sugar Co., resuelto el 15 de diciembre, 1910; 37 Digest American Century, columnas 1113 et seq.
Después de todo, la principal cuestión aquí resuelta versa sobre si la corte de distrito cometió o nó abuso alguno de dis-creción al negar el nuevo juicio por este fundamento, pues, tal abuso debe probarse para sostener una apelación con tal mo-tivo.
Crystal Lake Ice Co. v. McAulay, 75 Cal., 632.
Harrison v. S. St. Ry. Co., 116 Cal., 161.
Spotiswood v. Weir, 80 Cal., 448.
Hall v. Jensen, 14 Idaho, 170.
T claramente que una moción solicitando un nuevo juicio, basada en pruebas nuevamente descubiertas, se dirige en gran medida a la discreción de la corte sentenciadora, que no ha *343mucho ha oído las declaraciones sobre el caso, de los labios de los testigos mismos y que puede determinar si las pruebas que el peticionario desea que sean apreciadas cambiarían o nó, de ser admitidas, el resultado del juicio anterior, o serían causa de que se dictara una sentencia diferente. De obte-nerse el mismo resultado en un nuevo juicio, teniendo la corte a la vista las pruebas nuevamente descubiertas, sería un pro-cedimiento infructuso e inútil conceder un nuevo juicio y vol-ver a examinar el caso para satisfacer un capricho o antojo de la parte que perdiera en la primera contienda judicial.
Byrne v. Reed, 75 Cal., 282.
Como no se baya cometido una injusticia manifiesta al de-negar el nuevo juicio, el tribunal de apelación no habrá de anular la discreción que aparentemente ha sido debidamente ejercitada al denegar el nuevo juicio. (Véanse Silva v. Salamanca et al., resuelto por este tribunal el 12 de junio de 1908, y Viso v. P. R. Sugar Co., también resuelto por este tribunal el 15 de diciembre 1910, y los numerosos casos citados en esas opiniones.)
Llegamos ahora al tercero y último fundamento alegado para obtener un nuevo juicio; a saber, insuficiencia de la-prue-ba y ergo que la sentencia era contraria a la ley! Pudiéramos sentar la premisa respecto a este punto de que el apelante sostiene que la prueba en el caso es contradictoria, aunque la transcripción de autos no muestra ninguna que haya sido ofrecida por el demandado, y en casos tales un tribunal de apelación no está dispuesto a modificar las conclusiones de he-cho del tribunal inferior, y generalmente no lo hará a menos de estar convencido de que la decisión haya sido dictada bajo la influencia de la parcialidad, el prejuicio, o la pasión, o que sea necesario corregir un error manifiesto que conduzca a un extravío de la justicia.
Torruella v. Vázquez et al., resuelto por el Tribunal Supremo de P. R., el 24 de mayo, 1910.
Román v. Am. R. R. Co., resuelto el 29 de enero de 1906.
*344Morales et al. v. Landrau, resuelto el 18 de diciembre de 1909.
Lamas y Méndez v. Betancourt, 29 de abril de 1910.
Además, los hechos y su suficiencia han sido discutidos extensamente, en la opinión de este tribunal, emitida en una apelación contra la sentencia, en este mismo caso, registrada el 24 del mes pasado, y es innecesaria más elaboración. ■
La prueba, aunque no del todo tan satisfactoria como po-diera serlo, es suficiente para sostener las alegaciones hechas en la demanda y no estamos inclinados a modificar dicha sentencia por este fundamento.
Pero al mismo tiempo que la corte falla a favor del de-mandante por la suma total de seis cientos'dollars ($600) re-clamados en la demanda, no se toman en cuenta los cuarenta dollars ($40) que se probaron haber sido pagados por el de-mandado a la niña Margarita, de vez en cuando, en pequeñas cantidades, después de la muerte de su madre. Debió haber-se descontado'esta cantidad y modificarse en consonancia la sentencia, caso de haberse emitido alguna con motivo de esa reclamación, a.fin de que la suma principal ascienda a qui-nientos sesenta dollars ($560) en vez de seis cientos dollars ($600). Pero según se resolvió en la opinión del 24 del fe-brero, anteriormente mencionada, no existe responsabilidad' de parte del demandante por los seis cientos dollars ($600) objeto de la reclamación, y debe eliminarse completamente de la sentencia.
Por las razones aquí expuestas, la orden desestimando la moción en solicitud de nuevo juicio no debe alterarse, y debe confirmarse la sentencia así modificada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Aldrey, no tomó parte en la reso-lución de este caso.